

116 HR 3288 IH: Get Reinvesting in Opportunities for Workers American Jobs Act of 2019
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3288IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Ruiz (for himself, Mr. Cartwright, Mr. Swalwell of California, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the SelectUSA program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Get Reinvesting in Opportunities for Workers American Jobs Act of 2019 or the GROW American Jobs Act of 2019. 2.Establishment of SelectUSA (a)In generalThere is established in the Department of Commerce the SelectUSA program (in this Act referred to as SelectUSA), a Government-wide program to attract and retain investment in the United States economy.
 (b)Executive directorThe Secretary of Commerce shall designate a senior staff member of the Department of Commerce to be the Executive Director of SelectUSA, who shall coordinate activities relating to business investment decisions within the Department of Commerce and with other Federal agencies with responsibility for such activities.
 (c)MissionSelectUSA shall— (1)facilitate business investment in the United States in order to create jobs, spur economic growth, and promote United States competitiveness;
 (2)provide enhanced coordination of Federal activities in order to increase the impact of Federal resources that support domestic and foreign investment in the United States;
 (3)in providing assistance, work to maximize impact on business investment, job creation, and economic growth; and
 (4)work on behalf of the entire United States and exercise strict neutrality, except as specified in subsection (e), with regard to specific locations within the United States.
 (d)FunctionsSelectUSA shall— (1)coordinate outreach and engagement by the Federal Government to promote the United States as the premier location to operate a business;
 (2)endeavor to coordinate and avoid duplication with other Federal agencies; (3)serve as an ombudsman that facilitates the resolution of issues involving Federal programs or activities related to pending investments;
 (4)provide information to domestic and foreign firms on— (A)the investment climate in the United States;
 (B)Federal programs and incentives available to investors; and (C)State and local economic development organizations; and
 (5)report periodically to the President, through the National Economic Council, the Domestic Policy Council, and the National Security Staff, on outreach activities of SelectUSA, requests for information received by SelectUSA, and efforts of SelectUSA to resolve issues.
 (e)Increased opportunities for rural areas and smaller StatesSelectUSA shall endeavor— (1)to increase foreign direct investment opportunities for rural areas and smaller States; and
 (2)to make its services increasingly available to rural areas and smaller States, including through— (A)teleconferencing;
 (B)geographic positioning of conferences and events of SelectUSA, when practicable; and (C)increased attention by staff of SelectUSA.
 (f)Participation of other agenciesAll Federal agencies with responsibility for activities relating to business investment decisions shall cooperate with SelectUSA, as requested by the Executive Director, to support the objectives of SelectUSA.
			3.Federal interagency investment working group
 (a)EstablishmentThere is established the Federal Interagency Investment Working Group (in this section referred to as the Working Group), which shall be convened and chaired by the Executive Director of SelectUSA, in coordination with the Director of the National Economic Council.
 (b)MembershipThe Working Group shall consist of senior officials from— (1)agencies represented on the Trade Promotion Coordinating Committee established by section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727); and
 (2)such other agencies as the Secretary of Commerce may designate. (c)FunctionsThe Working Group shall coordinate activities to promote business investment and respond to specific issues that affect business investment decisions.
			4.Reports and notifications to Congress
 (a)In generalNot later than December 31 of each year, the Secretary of Commerce shall submit to Congress a report on the activities of SelectUSA during the preceding fiscal year.
 (b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:
 (1)A description of the outreach activities of SelectUSA. (2)A statement of the funds used by SelectUSA.
 (3)An assessment of the number of foreign firms that located in the United States using the services provided by SelectUSA, including the economic effect of such locations for the United States, and an assessment of related services provided by SelectUSA to State, local, regional, and tribal economic development organizations and international investors.
 (4)A description of the progress made by the United States in increasing its share of foreign direct investment from the Asia and Pacific regions.
 (5)A description of the efforts of SelectUSA in promoting foreign direct investment in rural areas or smaller States.
 (6)A description of the efforts of SelectUSA in coordinating with other Federal agencies, including the United States and Foreign Commercial Service established under section 2301 of the Export Enhancement Act of 1988 (15 U.S.C. 4721), the Department of State, and the Foreign Agricultural Service of the Department of Agriculture.
 (7)Any findings that are made by SelectUSA in conducting its activities and are relevant to promoting the United States as a destination for foreign direct investment.
				5.Government Accountability Office assessment of effectiveness of SelectUSA
 (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report assessing the effectiveness of SelectUSA in increasing, encouraging, and supporting foreign direct investment in the United States.
 (b)RecommendationsThe report required by subsection (a) shall include, as appropriate, recommendations for ways SelectUSA may—
 (1)increase foreign direct investment in the United States; (2)better coordinate with other Federal agencies and other entities;
 (3)better serve rural areas and smaller States, including by tailoring activities to those areas and States;
 (4)increase foreign direct investment in those areas and States; and (5)more effectively use its resources.
 6.Authorization of appropriations for SelectUSAThere are authorized to be appropriated to carry out SelectUSA $15,000,000 for each of fiscal years 2020 through 2024.
		